Case 2:18-cr-00121-PSG Document 192-2 Filed 10/24/19 Page 1 of 3 Page ID #:1121




                          EXHIBIT B
Case 2:18-cr-00121-PSG Document 192-2 Filed 10/24/19 Page 2 of 3 Page ID #:1122




1                     DECLARATION OF EDWARD M. ROBINSON
2          I, Edward M. Robinson, hereby declare as follows:
3          1.     I am a licensed attorney and am retained counsel for Defendant Edward
4    Arao in the case United States v. Arao (case no. 18-CR-00121-SJO-2).
5          2.     On October 18, 2019, my associate and I had a telephonic meeting with
6    Assistant United States Attorneys Veronica Dragalin and Katherine A. Rykken to
7    discuss the government’s October 2, 2019 letter providing notice of its intent to present
8    certain expert testimony.
9          3.     In that meeting, I expressed concerns regarding Category A of expert
10   testimony, Federal Firearms Requirements. Those concerns and the government’s
11   responses were as follows:
12                a. I requested that Ms. Dragalin and Ms. Rykken clarify what they meant
13                   by “nature and characteristics of firearms and ammunition involved in
14                   this case.” They informed me that this testimony is designed only to
15                   elicit for the jury the fact that the firearms in question in this case are
16                   “off-roster” guns, and as such, are more difficult for the public to
17                   acquire.
18                b. I informed Ms. Dragalin and Ms. Rykken that we would not be
19                   contesting the market prices of the firearms relating to Mr. Arao’s
20                   conduct. In response, Ms. Dragalin and Ms. Rykken have agreed that
21                   this expert testimony is directed primarily towards the other defendants.
22                c. I informed Ms. Dragalin and Ms. Rykken that we would object to any
23                   expert testimony regarding the popularity of the .38 super firearm in
24                   Mexican culture, in Mexico, and with the cartels. Ms. Dragalin and Ms.
25                   Rykken informed me that they do not intend to elicit testimony
26                   concerning this objected to line of testimony unless there is cross-
27                   examination that seeks to establish a jury nullification position. I
28
                                                    1
Case 2:18-cr-00121-PSG Document 192-2 Filed 10/24/19 Page 3 of 3 Page ID #:1123




1                    informed them that we do not intend to pursue a jury nullification
2                    defense.
3          4.    In the October 18th telephonic meeting, Ms. Dragalin and Ms. Rykken
4    also informed us that instead of calling Leslie McGovern as their expert with respect to
5    Category B, they anticipated calling Blake Graham.
6          5.    I also expressed concerns regarding Category B of expert testimony,
7    California Firearms Requirements and Classifications. Those concerns and the
8    government’s responses were as follows:
9                a. I informed Ms. Dragalin and Ms. Rykken that we would object to any
10                   testimony about what legally constitutes “dealing in firearms.” Ms.
11                   Dragalin and Ms. Rykken informed me that that they did not intend to
12                   elicit any testimony regarding what constitutes “dealing in firearms.”
13         I declare under penalty of perjury that the foregoing is true and correct to the best
14   of my knowledge.
15         Executed this 24th day of October, 2019 in Torrance, California.
16
17
18                                       /s/ Edward M. Robinson
                                            Edward M. Robinson
19
20
21
22
23
24
25
26
27
28
                                                  2
